 210DECISIONS OF NATIONAL LABOR RELATIONS BOARDBeach Electric Co.,Inc.;Nordling,Dean ElectricCo., Inc.; J. R. Longo & Sons, a Corporation ofNew JerseyandJustin J. Daly and Local 581,InternationalBrotherhood of ElectricalWorkers,AFL-CIO,Party in Interest.Case 22-CA-3136January 24, 1969DECISION AND ORDEROn January 31, 1968, Trial Examiner WilliamSeagle issued his Decision in the above-entitledproceeding, finding that the Respondents had notengaged in certain unfair labor practices andrecommending dismissal of the complaint in itsentirety,assetforthintheattachedTrialExaminer'sDecision.Thereafter,theGeneralCounsel filed exceptions to the Trial Examiner'sDecision and a supporting brief, and each of theRespondentsand the Party in Interest filedanswering briefs.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theentirerecord in this case, including the TrialExaminer's Decision, the exceptions and brief, andthe answering briefs, and hereby adopts the findings,conclusions,and recommendations of the TrialExaminer.The Trial Examiner found that the Respondentshad not violated Section 8(a)(2) of the Act on thegrounds that the Respondents had only meagerknowledgeoftheintraunionactivityoftheindividuals alleged to be supervisors, there was noevidence that the Respondents ever interfered in anyspecific union activity or ratified the union activityof any of these individuals, and for the most partthe supervisory status of these men was transitory.We agree. All of the individuals named in thecomplaint,with the exception of Eugene Kelly,'workedintermittentlyinsupervisoryandnonsupervisorypositions.As indicated by therecord,whetheran individual is considered aforemanor just a journeyman varies fromday-to-day in accordance with the parties' contract.Thus, if an individual works alone on a job or withone individual working under him, he is considereda journeyman or plan reader. On the other hand, ifhe has more than two individuals working underhim, he is considered a foreman. The individuals inquestion seldom supervised more than five men.Although there is testimony that each of theseindividualswas in charge of the day-to-dayoperation of the job he was assigned to, all majordecisions and all hiring, firing, and laying off ofemployees were the responsibilities of the projectsuperintendents who periodically visited the jobsite.Consequently,whilewe acknowledge that theindividualshere involved possessed supervisoryauthority,we adopt the Trial Examiner's findingthattheywere"low-levelandintermittentsupervisors."Further, all of the individuals hereinvolved were included in the bargaining unit.In the above circumstances, and bearing in mindthe nature of the industry involved, the constructionindustry,we do not believe a violation of Section8(a)(2) has been established. There is no evidencethat any of the substantive evils contemplated bySection 8(a)(2) have resulted from the holding ofunion office by the Respondents' foremen. There isno allegation that any employee had difficultyprocessing grievances, nor is there any evidence ofunequal treatment of employees or applicants inhiring, discharge, layoffs, or reinstatements.2 Finally,the record reveals little knowledge on the part of theRespondents concerning the official positions held inLocal 581 by the seven individuals named in thecomplaint. In fact, the Respondents do not negotiatewith the Union at any time and their only contactwith the Union appears to be through the Union'sbusinessmanager inaccordance with the referralprocedure.Our dissenting colleagues would nevertheless findtheviolationbasedon the activities of the'Respondents as a group because they all subscribedto the same bargaining agreement with the Union.In reaching this conclusion the dissent seems to relymainly on the facts that "the supervisors named inthe complaint occupied, during the 10(b) period,virtually every responsible office in the Union," and"as a group had power to select the Union'sbargaining committee, approve new members, applyUniondiscipline,andadministertheUnion'sfunds." In our view this approach is unwarranted.Neither the General Counsel nor the Charging Partyclaimthat the Respondents were acting in concert atany time, nor that they had any knowledge of theunionactivities of one another's employees. Indeed,aswe have indicated, the record shows thatRespondents Beach and Longo did not even know ofthe union activities of their own employees untilafter the complaint was issued in this case. Underthese circumstances we are persuaded, as was theTrialExaminer, that each of the Respondents'activitiesmust be viewed separately.For the abovereasons,we agree with the TrialExaminer that the Respondents have not violatedSection 8(a)(2) of the Act.3'Eugene Kelly is no longeran officer in the Union.rrhe recordindicatesthat the Union's referral procedures were appliedin strict compliance with the standards imposedby the contractbetweenthe Unionand the local chapterof the NECA.'Nassau andSuffolkContractors'Association,Inc,118NLRB 174,NationalGypsum Company,139NLRB 916, 920;Banner Yarn DyeingCorporation,139 NLRB 1018, 1024.174 NLRB No. 39 BEACHELECTRIC CO.211ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, andorders that the complaint herein be, and it hereby is,dismissed in its entirety.CHAIRMANMCCULLOCH and MEMBER BROWN,dissenting:Contrary to our colleagues, we would find thatthe Respondents violated Section 8(a)(2) of the Act.We rely on the control possessed by theirsupervisors over the Union's internal affairs.Whileserving their respective employers in supervisorypositions, the individuals named in the complaintoccupied, during the 10(b) period, virtually everyresponsible office in the Union. Eugene Kelly, whohas been employed as a general foreman for 5 yearsby Beach, served as president of the Union. BertramCarr, a Nordling supervisor, is currently the Union'spresident.Before his election as president, in June1967,Carr served as a member of the executiveboard for 2 years. At the time of the hearing,Richard A. Liddy was the chairman of the executiveboard, and Earl LaRoche and Bish Thomas, Jr.,were two of its four other members. Edward Mommhas been the recording secretary of the Union sinceJune 1965, and John Eager has been treasurer sinceJuly 1, 1965. The record shows that these officers,as a group, selected the members of all the Union'scommittees, including the negotiating committee,approved new members, applied union discipline,and administered the Union's funds.Each individual named above 'acted as hisemployer'ssolesupervisoryrepresentativeonvariousprojectswithinthe10(b)period.Hisresponsibilityincluded the authority to transferindividualsandassignwork;toeffectivelyrecommend action with respect to hiring, layoffs,and overtime work; and to discipline employees attheproject.As indicated by the record, thisdirectionwas not of a merely routine or clericalnature,butrequiredtheuseof independentjudgment.Moreover, some such individuals mighthave as many as 60 employees under their individualcontrol.Itseems clear to us that, during thepertinent period, all of the individuals named heldsubstantialpositionsassupervisorswithin themeaning of Section 2(11) of the Act.To be sure, the Board has in the past recognizedcertain customs and practices in the constructionindustry,and has made an effort to apply theprohibitions of Section 8(a)(2) to that industry in' amanner that would not do violence to reality. Thus,inNassau and Suffolk Contractors' Association,Inc.,4amajority of the Board held that mereinclusion of construction foremen in a bargainingunit along with non-supervisory employees was notper seproof of employer domination, justifyingdisestablishment of the union representing such unit.In another case,5 the Board found too remote thedanger that a supervisor's serving as union auditorwould improperly influence the affairs of that union.Yet the fact that a case involves the constructionindustry, or constructionunions,has not meant thatthe prohibitions of Section 8(a)(2) do not apply atall. InDetroit Association of Plumbing Contractors, 6theBoard, with Court approval, held that activeparticipationinunionaffairsbysupervisorsconstituted employer interference, and in theNassauand Suffolkcase previously referred to, the sameBoardmajority that had found no dominationnonethelessfoundthattheemployershadimproperlyassistedtheUnionbypermittingsupervisorymastermechanics to participate inbargainingwithmembersoftheemployerassociation on behalf of the Union. As the Boardstated in that case, "employees have the right to berepresented in collective bargaining negotiations byindividuals who have a single-minded loyalty to theirinterests."' In our view, this latter principle isapplicable to the facts of the present case.In the case at hand, the supervisors named in thecomplaintoccupied,duringthe10(b)period,virtually every responsible officein theUnion.Thepresident,secretary,treasurer,andeventhechairman and half of the members of the executiveboard were, for substantial periods, solely in chargeof the employees at projects then being performedby their employers. As previously indicated, therecord shows that these officers, as a group, hadpower to select the Union's bargaining committee,approve new members, apply union discipline, andadminister the Union's funds. In our opinion, thiscarries the dual-function role too far. Employeeshaving grievances pertaining to their jobs would, inmany instances, find it difficult to secure effectiverepresentation from their union, for, upon going tothe Union for assistance, they would be faced withrepresentationanswerable to precisely the sameindividuals as were the subject of their grievance.Moreover, it is entirely likely that, by virtue of theconsiderable responsibility they exercised for theirrespective employers, the supervisors named in thecomplaintwould,on a given occasion, find itextremely difficult to administer the affairs of theirUnionwithoutgivingsomeweighttotheirresponsibility to their employers. As indicated, werecognize that some overlapping of allegiance mayexist in the construction industry.Where, however,as here, it has been shown to have occurred withsuch pervasiveness, both in terms of the degree ofauthority possessed by the supervisors, and the highpositions they held within the Union, we find thatthe bounds of the statute have been overstepped. Itis our opinion that, in the circumstances of this case,4118 NLRB 174-'NationalGypsum Company,139 NLRB 916126NLRB 1381, 1388, enfd. as mod 287 F 2d 354 (C A D.C.); 132NLRB 658.'Nassauand SuffolkContractors'Association, Inc., supraat 187. 212DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheRespondentshaveinterferedwiththeadministration of the Union in violation of Section8(aX2) and (1) of the Act.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEWILLIAM SEAGLE, Trial Examiner: Upon a charge filedon May 29, 1967, an amended charge filed June 9, 1967, acomplaint issued on October 20, 1967, by the RegionalDirector of Region 22, in which the violation of Section8(a)(2) and (1) of the Act was alleged, and the answers ofthe respondents, in which the commission of the allegedunfair labor practices was denied, I heard this case atNewark, New Jersey, on November 27 and 28, 1967.After the commencement of the proceeding, Local 581of the International Brotherhood of ElectricalWorkers(hereinafter referred to as Local 581), filed a motion forleave to intervene as a respondent and to file an answer assuch, and under date of November 2, 1967, the RegionalDirector entered an order, allowing Local 581 to intervenebut not as a respondent. Insofar as the motion pertainedto leave to file an answer, the Regional Director referredit to the Trial Examiner who would conduct the hearmg.At the hearing I granted leave to file the answer, whichwas duly filed Like the respondents, Local 581 denied thecommission of any unfair labor practices. At the close ofthe taking of testimony at the hearmg, counsel for Local581 and for the General Counsel presented oral argument,and subsequent to the hearing counsel for all of therespondents and for Local 581 filed written briefs, whichhave been duly considered.Upon the record so made, and in view of myobservation of the demeanor of the witnesses, I herebymake the following findings of fact:I.THE RESPONDENTSBeach Electric Co., Inc. (hereinafter referred to asBeach), is a New Jersey corporation which, at all materialtimes, has maintained its principal office and place ofbusiness at 18 Springdale Avenue, East Orange, NewJersey, and which has been engaged as a contractor in thebuilding and construction industry in performing electricalwork and related services at various jobsites located in theState of New Jersey and in other States of the UnitedStates.In the course and conduct of its business operationsduring the calendar year 1966, which is a representativeperiod,Beachprovidedandperformedelectricalconstruction services valued in excess of $50,000 withinStates of the United States other than the State of NewJersey.Nordling, Dean Electric Co., Inc. (hereinafter referredto as Nordling), is a New Jersey corporation, which at allmaterial times, has maintained its principal office andplace of business at 44 Middle Avenue, Summit, NewJersey, and which has been engaged as a contractor in thebuilding and construction industry in performing electricalwork and related services at various jobsites located in theState of New Jersey and in other States of the UnitedStates.In the course and conduct of its business operationsduring the calendar year 1966, which is a representativeperiod,Nordlingprovidedand performed electricalcontracting services valued in excess of $50,000 withinStates of the United States other than the State of NewJersey.J.R. Longo & Sons (hereinafter referred to as Longo)is a New Jersey corporation, which, at all material times,has maintained its principal office and place of business at74 Abbett Avenue, Morristown, New Jersey, and whichhas been engaged as a contractor in the building andconstruction industry in performing electrical work andrelated services at various jobsites located in the State ofNew Jersey.In the course and conduct of its business operationsduring the calendar year 1966, which is a representativeperiod,Longo caused to be purchased, transferred anddelivered to its New Jersey jobsites, electrical connectorsand other goods and materials valued in excess of $50,000,which goods and materials were transported to its NewJersey jobsites in interstate commerce directly from Statesof the United States other than the State of New Jersey.IL THE ALLEGED UNFAIR LABOR PRACTICESThe violation of Section 8(aX2) and (1) that is allegedin the complaint is based on the allegation that since thebeginning of 1967, the respondents have permitted certainnamed individuals, who occupy supervisory positions withthe respondents, to hold responsible offices in Local 581,and to act as agents thereof, thereby rendering unlawfulassistance and support to Local 581.The relationship between the respondents and Local 581are determined by a collective-bargaining agreement madeApril 12, 1966, by and between the Tri-County Division oftheNew Jersey Chapter of the National ElectricalContractorsAssociation'andLocal 581. The NECAagreement took effect on June 1, 1966, and was to remainineffectuntil June 1, 1969, and from year to yearthereafter unless changed or terminated in accordancewith the procedure specified thereinNordling is bound bytheNECA contract as a member of NECA, and Beachand Longo, who are not members of NECA, are boundby it by virtue of the execution of letters of assent to bebound by its terms.Insofarasmaterial to the present proceeding, theNECA agreement contains a union security provisionrequiring all employees who are members of Local 581 toremain members in good standing during the term of theagreement, and requiring all employees who are notmembers at the time of their employment to becomemembers on the 30th day of their employment. TheNECA agreement covers all employees performing workwithin the jurisdiction of Local 581, and their foremen arenot excluded from membership, nor are they excludedfrom holding union office.2 Indeed, all but 10 of the 135journeymen members of Local 581 have been foremen atone time or another Species of foremen enumerated intheNECA agreement include "General Foreman,""Assistant General Foreman," "Foreman," "SupervisingJobForeman,""WorkingJobForeman,"and"Sub-Foreman." It is provided that all jobs must bemanned by combinations of journeymen and foreman asindicated in a ratio schedule, which is printed on pages 13to 17, inclusive of the NECA agreement. In this schedule'The Association will be referred to hereinafter as the NECA, and theagreement between the NECA and Local 581 will be referred to as theNECA agreement'Article IX, Sec 4 of the Bylaws of Local 581 provtoes, however, thatno member holding a position as "Superintendent" or as"Foreman" shallserve as a steward. BEACH ELECTRIC CO.213the ratio of foremen of various ranks depends upon thenumber of journeymen on the job. Thus, if there is onlyone journeyman on a job, no foreman is required, andwhen there are only two journeymen on a job, only a planreader is required; from there on foremen of various ranksare required, the rank of the foremen, depending on thenumber of the journeymen. In addition to the ratioschedule, there is a provision which reads as follows:Any Journeyman in charge of a job which anticipatesthe employment of over eighteen journeymen shall becalledaGeneralForeman.An Assistant GeneralForeman shall be appointed on any job where five ormoreSub-Foremenareemployed.TheGeneralForeman after the second Sub-Foreman is appointedshallstop the supervision of Journeymen, and theGeneral Foreman and the Assistant General ForemanshallonlysupervisetheSub-Foremenand theSub-Foremen shall supervise the Journeymen.The NECA agreement sets up an exclusive hiring hallprocedure which makes Local 581 the sole source ofapplicants for employment. The employer has, however,the right to reject any applicant for employment, and theunion is bound to refer applicants for employment withoutdiscrimination against them by reason of membership ornon-membership in the union. It is also expressly providedthat referrals "shall not be affected in any way by rules,By-Laws, constitutional provisions or any other aspect orobligationofUnionMembershippoliciesorrequirements."There are seven employees of one or another of therespondents who are alleged to have occupied positions asforemen at the same time that they had occupied positionsas officers of Local 581. These seven employees areEugene Kelly, employed by Beach, Richard A. Liddy,Bertram Carr, Earl La Roache, John Eager and BishThomas, Jr., employed by Nordling; and Edward W.Momm, employed by Longo.The evidence shows that Eugene Kelly was president ofLocal 581 between 1965 and 1967, but ceased to bepresident in July 1967; that Richard A. Liddy has been amember of the executive board of Local 581 for about 5years and that he is presently the chairman of theexecutive board; that Bertram Carr is president of Local581 at the present time and that prior to his election aspresident in June 1967 he had been a member of theexecutive board of Local 581 for a period of 2 years; thatEarl La Roache has been a member of the executiveboard of Local 581 for 6 years; that John Eager has beentreasurerofLocal 581 since July 1, 1955; that BishThomas, Jr., was a member of the executive board ofLocal 581 from 1954 until the election in June 1967, butthat he holds no office in the union at the present time;and that Edward Momm has been recording secretary ofLocal 581 since the election in June 1965.The record reveals, however, but meager knowledge onthe part of officers of the respondents concerning theofficialpositionsheld in Local 581 by the sevenindividuals enumerated in the complaint. It is shown thatWilliam E. Travis, the vice president and general managerof Beach, learned some time during Eugene Kelly's termof office that he was president of Local 581 but as of thetime of the hearing Travis did not know the identity ofany of the present officers of the local and he was alsoignorantof the composition of the local's presentcollective-bargaining committee.' It is also shown that S.PhilipDean, who is secretary of Nordling and who alsosupervises some of the company's operations, learned thatLiddy was a member of the local's executive board onlywhen the charges in the present case were underinvestigation,and he did not learn of La Roache'smembership on the local's executive board until May1966. As for Bish Thomas, Jr., Dean never learned that hehad been a member of the local's executive board. Deandid learn in July 1967 that Carr had been electedpresident of the local, but even then he did not becomeaware that Carr had previously been a member of thelocal's executive board. Even as of the time of the hearingDean did not know that Eager had long been the treasurerof the union. Joseph J. Longo, the president of Longo, didnot learn that Momm was recording secretary of the localuntil after the charges in the present case began to beinvestigated.There is,moreover, no evidence that therespondents ever interfered in the internal affairs of theunion, or even discussed union affairs with any of theofficers of the local. It is also shown affirmatively thatwhileKellywas president of the local he did notparticipate in any way in the handling of grievances.As is to be deduced from the nature of the employingindustry and of the provisions of the NECA agreement,the employment of the seven officers of Local 581 hasbeen of a transitory nature. This is perhaps least true ofEugene Kelly, the ex-president of the local, who duringthe past 5 years has been the general foreman on abuilding project known as Sandos Pharmaceuticals, whichattimeshas employed as many as 60 journeymenelectricians,but even on this job there have been rareoccasions when less than 5 journeymen have been on thejob, and Kelly has himself engaged in manual work, oracted as plan reader. Liddy has worked for Nordling forabout 2 1/2 years on a considerable number of jobs, mostof which he has held for brief periods. His two principaljobs appear to have been on an Esso job in Florham Park,which started in November 1966, when he was first hired,and his current job described as the Varityper Corporationproject which is scheduled for completion in June 1968.On the Esso job, there were never more than 7 or 8journeymen, and, when there were that many, Liddy wasforeman on the job; there were times on this job, however,when Liddy was the only journeyman on the job, or whenthere were less than 5 journeymen on the job, and Liddywas a working foreman who worked with his tools. On theVarityper Corporation project, as many as 30 journeymenhave been employed and Liddy has been their foreman.Carr,who has been employed by Nordliig for 2 or 3years, has been working since November 27, 1966, at theMorris County Hall of Records. At first Carr worked onthis job with only one helper, and he was a journeymanbut as the job grew in size Carr became general foreman.La Roache has worked on various jobs in 1,966 and 1967,but he has never had more than 3 or 4 journeymenworking under him, and he was only a working foreman,except that at the end of July 1967, he went on a job withLiddy and was an assistant foreman Eager has worked onan addition to the Overlook Hospital between July 1965and November 1965, but he then had only 2 men and hewas only a working foreman. Between November 1965and July 1967, Eager was, however, general foreman attheOverlookHospital.BetweenAugust and October'Eugene Kelly himself testified,however,that he appointed the membersof the local's collective-bargaining committee that negotiated the 1966NECA agreement The members of this committee then were ElmerMcCracken, Orlan Van Duyne,John Tyrone,Frank Kelly, and one otherindividual who remains unidentified.Of these individuals,John Tyrone wasalso an officer of the local,being vice president at the time. 214DECISIONS OF NATIONAL LABOR RELATIONS BOARD1967, he worked as a lone journeyman at a Shop-Ritemarket in Florham Park. On November 5, 1967, Eagerbecame plan reader at American Telephone and TelegraphRepeater Station at Netcong, New Jersey, and heis stillemployed there. Between November 1966 and November1967, Bish Thomas, Jr. worked on two jobs designated asKeuffel-Esser and Singer Sewing Machine, but he neverhad more than two journeymen working with him, and hewas no more probably than a working foreman. EdwardR.Momm, who is no longer employed by Longo, hasworked principally on a Whippany Paper Company jobfrom November 30, 1966, to April 25, 1967, but on thisjob, he either worked as a lone journeyman or with anumber of other journeymen who never exceeded 5. Whenthere were only 3 men on the job, Momm would workalong with them as working foreman, all of them merelyfollowing the plans.Whether it was a general foreman or a foreman whowas in charge of a job, the nature of the supervision doesnot seem to have varied substantially. The generalforeman or foreman supervised the day-to-day operationof the job but he made no major decisions, and he had nopower to hire, fire, lay off, or even discipline employees.These powers were vested in the project superintendent ormanager, or his employers. It seems to be the generalpractice for -the project superintendent to visit the job atleast once a week, and sometimes daily.Of the seven union officers who are involved in thepresent case, the one who held the job of the greatestmagnitude and for the longest time was undoubtedlyEugene Kelly. Although potentially his job was no lesstransitory than those of the other union officers, he wasgeneral foreman, with the exception of a few briefintermissions, for approximately 5 years, and on the samejob.The general foremanships or foremanships of theotherswere,however,forrelativelybriefperiods.Assuming,arguendo,thatsome of them were insupervisory positions at various times within the meaningof Section 2(11) of the Act, the question arises whethertheirtenureofunionofficesduring these periodsconstituted"interference" in union affairs within themeaning of Section 8(a)(2) and (1) of the Act.Itwould seem that this question must be answered inthe negative, in view of the principles established by theleading cases in this field that includeNassau and SuffolkContractors'Association,Inc.,118NLRB 174;AnchorageBusinessmen'sAssociation,Drug Store Unit,124NLRB 662;DetroitAssociationof PlumbingContractors,126NLRB 1381;°Bottlefield-RefractoriesCompany etc.,127NLRB 188, andNational GypsumCompany,139 NLRB 916.The Board has held in these cases that it is not illegalper sefor supervisors to be included in a bargaining unit,and that their employer is not responsible for theirparticipation in internal union affairs unless he hasinstigatedor ratified their conduct. The Board hasspecifically held that voting in union elections and theholding of union office by supervisors does not constituteinterference unless such supervisors are of high rank. Aform of activity that has uniformly been held, however, toconstitute interference is participation by supervisors asunion representatives in bargaining negotiationswithemployers.'Enforced but remanded in part in287 F 2d 354 (C.A.D.C.)See also132 NLRB 658 (on remand)Although Eugene Kelly, who was then president of theunion,appointed the committee that negotiated theNECA agreement in 1966, the committee did not includeany of the officers of the union who are included in thecomplaint in the present proceeding. Assuming,arguendo,that the appointment of the committee by Kelly may haveconstituted an unlawful act of interference, a finding tothis effect would seem to be barred by Section 10(b) ofthe Act, notwithstanding the continued maintenance of theagreementwithinthe6-month period of limitationestablished by this provision of the Act.'The case of the General Counsel in the presentproceeding would seem to be exceptionally weak CounselfortheGeneralCounsel has not shown that anysubstantive evils have resulted from the holding of unionoffice by the respondent's supervisors. Indeed he has noteven shown that Beach and Longo representatives knewthe identity of the present officers of Local 581 before thehearing in the present case. The fact that the unionofficers in the present case were, with one possibleexception, transitory supervisors is also hardly an elementof strength in the General Counsel's case.In his presentation of the present case, counsel for theGeneral Counsel seems to have also proceeded on theassumption that the three separate respondents acted inconcert,and that the holding of union office by thesupervisors of all three of them can be charged therefore,to each of them. As there is no evidence of concertedactivity, however, this would hardly seem to be possible.Considering each of the respondents separately, onlyNordling had a number of supervisors who held unionofficebut these were only low-level and intermittentsupervisors. Beach and Longo each employed only a singlesupervisor who held union office. Apart from any otherconsideration, Beach and Longo cannot be found guilty ofinterfering in union affairs by permitting their supervisorsto hold union office when they had no knowledge thatthey were holding such office.CONCLUSIONS OF LAW1.Beach Electric Co , Inc.; Nordling, Dean ElectricCo., Inc.; J. R. Longo & Sons, a corporation of NewJersey, are employers engaged in commerce in an industryaffecting commerce within the meaning of Section 2(6)and (7) of the Act.2.Local 581, International Brotherhood of ElectricalWorkers, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.3.By employing respectively, Eugene Kelly, Richard A.Liddy, Bertram Carr, Earl La Roache, John Eager, BishThomas Jr., and Edward W Momm, in positions whichmay have been of a supervisory nature, Beach ElectricCo., Inc., Nordling, Dean Electric Co., Inc., and J. R.Longo & Sons, the respondents, did not either singly orcollectively render unlawful assistance and support toLocal 581 of the International Brotherhood of ElectricalWorkers, AFL-CIO, and did not, therefore, interfere inthe internal affairs of the said local within the meaning ofSection 8(a)(2) and (1) of the Act.'SeeLocalLodge 1424, IAM, AFL-CIO (Bryan Mfg. Co),362 U.S411, andAceWholesale ElectricalSupply, Co.,133 NLRB 480, 503-04,together with the casescitedtherein. BEACH ELECTRIC CO.215RECOMMENDED ORDERrecommendthat theBoard enter an order dismissing theIn view of my findings of fact andconclusionof law,Icomplaint.